—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered March 22, 1988, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The airport search of the defendant’s "carry-on luggage” by means of an X-ray machine was reasonable and constitutionally permissible given the evident danger to the public, the overwhelming governmental interest, and the minimal invasion into personal privacy (see, People v Brown, 113 AD2d 893; see also, People v Price, 54 NY2d 557, 563-564; People v Kuhn, 33 NY2d 203, 209-210). Thus, the hearing court did not err in denying the defendant’s motion to suppress the gun found in that luggage. Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.